Citation Nr: 0400605	
Decision Date: 01/08/04    Archive Date: 01/22/04

DOCKET NO.  02-15 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent 
for diabetic peripheral neuropathy of the left foot.  

2.  Entitlement to an initial rating greater than 10 percent 
for diabetic peripheral neuropathy of the right foot.  

3.  Entitlement to an initial rating greater than zero 
percent for diabetic nephropathy (kidney disease).

4.  Entitlement to service connection for hypertension.  

5.  Entitlement to service connection for coronary artery 
disease.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to June 
1969 with the Marine Corps.  He had 1 year, 4 months, and 28 
days of foreign service, and served as a combat engineer in 
the Republic of Vietnam.  He was awarded the Purple Heart and 
the Combat Action Ribbon, among other awards and decorations.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from May 2002 and February 2003 rating 
decisions.   

The veteran withdrew, in writing, the issue of entitlement to 
an earlier effective date for the establishment of his award 
of service connection for diabetes mellitus in a November 
2002 VA Form 21-4138.  Thus, this issue is no longer before 
the Board.  See 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2003).

Because three of the five claims on appeal involves a request 
for a higher evaluation following the grant of service 
connection, the Board has characterized those claims in light 
of the distinction noted in Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (distinguishing initial rating claims 
from claims for increased ratings for already service-
connected disability).  

The veteran also appears to have raised a claim for 
individual unemployability due to service-connected 
disability (TDIU) in his November 2001 hearing transcript.  
Also, he has complained of hand numbness, and the December 
2002 VA Neurological examination revealed that he had 
stocking-glove signs of sensory disturbances.  He was 
assessed with peripheral neuropathy, most likely diabetic 
related.  These records may also raise an informal claim for 
diabetic peripheral neuropathy of the bilateral hands as 
well.  As these issues are not currently before the Board, 
however, they are referred to the RO and the veteran's 
representative for any appropriate action.  

Finally, although the most recent supplemental statement of 
the case (SSOC), dated in March 2003, refers to the veteran's 
claims of service connection for hypertension and "heart 
disease," the latter issue was characterized as "coronary 
artery disease" on the prior September 2002 SOC.  Since this 
is the issue the veteran thought he was perfecting via his 
September 2002 substantive appeal (VA Form 9), and since he 
has been diagnosed with coronary artery disease due to his 
service-connected diabetes mellitus, this issue has been 
recharacterized to reflect this on the first page of this 
document. 

The Board's decision on the claims for service connection for 
hypertension and for coronary artery disease are set forth 
below.  The issues of increased ratings for diabetic 
peripheral neuropathy of the feet, and for diabetic 
nephropathy (kidney disease), are addressed in the remand 
following the decision; these matters are being remanded to 
the RO via the Appeals Management Center in Washington, D.C.  


FINDINGS OF FACT

1.  There is competent, probative medical evidence of record 
indicating that it is at least as likely as not the veteran 
has hypertension due to his service-connected diabetes 
mellitus.  

2.  There is competent, probative medical evidence of record 
indicating that it is at least as likely as not the veteran 
has coronary artery disease due to his service-connected 
diabetes mellitus.  


CONCLUSIONS OF LAW

1.  With resolution of all reasonable doubt in his favor, the 
veteran's hypertension is proximately due to or the result of 
his service-connected diabetes mellitus.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.310 (2003).

2.  With resolution of all reasonable doubt in his favor, the 
veteran's coronary artery disease is proximately due to or 
the result of his service-connected diabetes mellitus.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

Congress modified or clarified VA's duties to notify and 
assist claimants with the passage of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This change in the law is applicable to all 
claims filed on or after the date of its enactment, November 
9, 2000, or filed before that date and not yet final.  VCAA, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See, too, Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  The VCAA is codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West 2002), and the 
implementing regulations are found at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  

The VCAA requires, in part, that VA notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim-
where at least a substantially complete application has been 
submitted.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  38 U.S.C.A. § 5103(a).  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition to this notice, the VCAA and implementing 
regulations also eliminate the requirement that a claimant 
submit evidence of a well-grounded claim, and provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim-but that VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. § 5103A.  

In this case, the RO has obtained the veteran's service 
medical records, and provided the veteran with some VA 
compensation and pension examinations.  And since this and 
the other evidence of record is sufficient to grant the 
claims for hypertension and coronary artery disease with 
resolution of all reasonable doubt in his favor, see 
38 C.F.R. § 3.102, any failure to fully comply with the VCAA 
or implementing regulations is inconsequential and, 
therefore, mere harmless error, as to these issues.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).  Also, since 
the Board is granting the claims, in full, there is no need 
to discuss the implications of a recent precedent decision of 
the U.S. Court of Appeals for the Federal Circuit.  See 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334, (Fed. Cir. Sept. 22, 2003).  See, 
too, Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).

II.  Service connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303(a), 3.304 (2003).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Pond v. West, 12 Vet App. 341, 346 (1999); 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, service connection for certain diseases may be 
established based upon a legal "presumption" by meeting 
certain criteria at 38 C.F.R. §§ 3.307 and 3.309; commonly, 
this may be done by showing that the disorder in question 
manifested to a degree of 10 percent or more within one year 
from the date of separation from service.  38 U.S.C.A. 
§§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

Also, secondary service connection may be granted for a 
disability which is proximately due to or the result of an 
already established service-connected disability.  38 C.F.R. 
§ 3.310.  

Secondary service connection may also be granted for the 
additional increment of disability (i.e., aggravation) of a 
non-service-connected condition that is proximately due to or 
the result of an established service-connected disorder.  
Allen v. Brown, 7 Vet.App. 439 (1995).

Service connection for diabetes was established in a May 2002 
rating decision (RD), with a 20 percent evaluation assigned, 
effective from July 2001.  Although the veteran initially 
disagreed with the RO's treatment of this issue, 
specifically, he desired an earlier effective date (EED), as 
noted above, his EED claim was withdrawn in November 2002.  
Nephropathy (kidney or renal disease) was also service-
connected in that RD, but at a zero percent rating.  Service 
connection for another complication of diabetes, peripheral 
neuropathy, was established for both the right and left feet, 
in a February 2003 RD.  Individual 10 percent ratings were 
assigned, effective from November 2002.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2003); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1990). 

In this case, the veteran was afforded VA compensation and 
pension examinations in April 2002.  An additional VA 
examination was conducted in August 2002.  The April 2002 
examiner diagnosed the veteran with coronary artery disease 
and hypertension, "as likely as not secondary to diabetes."  

Although that examiner noted that the veteran was diagnosed 
with hypertension in the 1980s, and the RO found that this 
pre-dated his diabetes diagnosis, as the subsequent August 
2002 VA examiner made clear:  

"The prior statement that his vascular 
disease predates his diabetes is 
incorrect[,] given the note in the chart 
showing that his diabetes dates back to 
at least 1985 and [since] this note shows 
ongoing treatment, it probably means that 
his diabetes dates back even earlier than 
this."  

Additionally, a September 1998 private medical history and 
physical examination report notes that the veteran had been 
treated, with various methodologies, for diabetes for over 10 
years.  Thus, it is at least as likely than not that the 
veteran's diabetes predated his hypertension disorder, as the 
examiner found.  

Although there are older private hospitalization records, for 
other disorders, dated October 1980 and February 1986, that 
do not disclose the presence of absence of diabetes, these 
are not dispositive of the issue at hand for multiple 
reasons.  First, they do not necessarily conflict with the 
above evidence, and second, they are not as probative because 
they are not particularly material to the issue at hand, but 
are instead concerned with other disabilities.  

Additionally, assuming, for the sake of argument only, even 
if the facts showed, by a preponderance of the evidence, that 
the veteran's vascular or hypertensive disorder pre-dated his 
diabetes (although they do not), it is noted in the medical 
evidence that the veteran's diabetes is, in fact, is a likely 
contributor to his vascular condition anyway.  So secondary 
service connection for the portion of the disorder that is 
being aggravated by the diabetes would be service connected, 
in any event.  See Allen v. Brown, 7 Vet.App. 439 (1995); see 
also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Therefore, after weighing the probative value of the evidence 
in this case, the Board determines that it is at least in 
equipoise, and warrants granting the claims for service 
connection for hypertension and for coronary artery disease, 
secondary to service-connected diabetes mellitus.  


ORDER

Service connection for hypertension, secondary to service-
connected diabetes mellitus, is granted.  

Service connection for coronary artery disease, secondary to 
service-connected diabetes mellitus, is granted.  


REMAND

The veteran also disagreed with the initial ratings assigned 
to his Nephropathy (kidney or renal) disability, and to his 
peripheral neuropathy ratings.  The Board finds that the 
medical evidence is currently insufficient to rate these 
disorders.  Specifically, the presence of albuminuria was 
noted to be of clinical significance, but absent, on 
examination, and the Board is unable to ascertain from the 
current record whether the veteran's edema and decreased 
pedal pulses are related to (and to be rated under) his 
peripheral neuropathy or his kidney disease.  The Board can 
also not interpret previous testing (CBC, UA, Creatinine, 
BUN, albumin, etc.) to rate the veteran's disabilities from 
the effective date.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 173 (1991); Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  Therefore, VA compensation and pension 
examinations with the requested opinions are warranted.  

The veteran is hereby advised that failure to report for any 
scheduled examination, without good cause, may result in 
denial of the claim(s).  See 38 C.F.R. § 3.655 (2003).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran does not report 
for any scheduled examination(s), the RO must obtain and 
associate with the claims file copies of any notice(s) of the 
date and time of the examination sent to him and his 
representative by the pertinent VA medical facility. 

The Board also notes that there is a due process problem with 
respect to the claims for higher evaluations.  The veteran 
apparently provided VA with the address of a private hospital 
where he was presumably treated.  An April 2002 communication 
from that entity shows that no records were available for the 
veteran.  Although the veteran apparently submitted some 
historical records (from 1980 and 1986) himself, he should be 
informed of what will happen next in his claims in the event 
that he does not produce these missing records.  

Prior to arranging for the veteran to undergo further 
examination, the RO should also give him another opportunity 
to present information and/or evidence pertinent to the claim 
on appeal, notifying him that he has a full one-year period 
for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); 
Paralyzed Veterans of America  v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003).  After providing the appropriate notice, the RO 
should obtain any additional evidence for which the veteran 
provides sufficient information and, if necessary, 
authorization, following the procedures prescribed in 
38 C.F.R. § 3.159 (2003).   

The actions identified above are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claims remaining on appeal.  In adjudicating each claim, the 
RO must document its consideration of whether "staged 
rating" (assignment of rating(s) for particular time 
frame(s), based on consideration of evidence since the 
effective date of the grant of service connection), pursuant 
to Fenderson, is appropropriate.  

Accordingly, these matters are hereby REMANDED to the RO (via 
the AMC) for the following actions:

1.  The RO should inform the veteran and 
his representative that VA attempted to 
obtain his private medical records from 
J. District Memorial Hospital; but that 
in April 2002, that entity informed VA 
that it had no records on the veteran; 
and his claims will be adjudicated 
without that information, unless he is 
able to submit it to VA himself. 

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information and, if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit any 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (unless this right is 
waived, in writing).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159.  All records/responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify him 
and his representative of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

4.  After all records and/or responses 
are associated with the claims file, the 
RO should arrange for the veteran to 
undergo VA genitourinary examination to 
obtain information as to the severity of 
his renal disease.  The entire claims 
file must be made available to the 
physician designated to examine the 
veteran, and the examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  All indicated tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail and correlated to a specific 
diagnosis.

The examiner should:
(A) Obtain a BP, and state whether any 
abnormality is a manifestation of kidney 
disease; 
(B) Is Edema, if extant, constant?  
(C) Is there albuminuria?
(D) If not, is albumin "constant or 
reoccurring with hyaline and granular 
casts or red blood cells?"

The physician should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report

3.  Also after all records and/or 
responses are associated with the claims 
file, the RO should arrange for the 
veteran to undergo VA Also schedule the 
veteran for VA peripheral nerves 
examination of the feet.  The entire 
claims file must be made available to the 
physician designated to examine the 
veteran, and the examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  All indicated tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail and correlated to a specific 
diagnosis.

The examiner should:
(A)  Specify the nerves involved; 
(B)  If flare-ups exist, describe 
precipitating factors, aggravating 
factors, alleviating factors, alleviating 
medications, frequency, severity, 
duration and whether there are flare-ups 
of pain, weakness, fatigue or other 
functional loss; and 
(C) Describe extent to which condition 
interferes with daily activity. 

The physician should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report

4.  If the veteran fails to report for 
any scheduled examination, the RO must 
obtain and associate with the claims file 
copies of all notice(s) of the date and 
time of the examination(s) sent to him by 
the pertinent VA medical facility.

5.   To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

7.  After completion of the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims for 
higher initial evaluations in light of 
all pertinent evidence (to include any 
additional evidence obtained) and legal 
authority.  In connection with each 
claim, the RO must document its 
consideration of whether "staged 
rating" is appropriate.

8.  If any claim remains denied, the RO 
should issue to the veteran and his 
representative an appropriate 
supplemental statement of the case (to 
include clear reasons and basis for the 
determinations) and give them an 
opportunity to respond before returning 
the claims file to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



